                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

DAVONTAY JOHNSON                                   §

VS.                                                §                 CIVIL ACTION NO. 1:21cv147

UNKNOWN PRISON STAFF                               §

                       MEMORANDUM OPINION REGARDING VENUE

        Plaintiff Davonta Johnson, an inmate at the Estelle Unit of the Texas Department of Criminal

Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights lawsuit pursuant

to 42 U.S.C. § 1983.

        The above-styled action was referred to the undersigned magistrate judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                              Discussion

        Plaintiff claims he is being denied due process and access to the courts because prison

officials at the Estelle Unit have placed a hold on his inmate trust account. As a result, plaintiff

contends he is not allowed to obtain copies of certain documents to which he claims he is entitled

and which he deems essential to initiate a lawsuit concerning an assault and the alleged denial of

medical treatment which occurred while he was confined at the Stiles Unit.

                                               Analysis

        The Civil Rights Act, 42 U.S.C. §1981, et seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28
U.S.C. § 1391. Jones v. Bailey, 58 F.R.D. 453 (N.D. Ga. 1972), aff’d per curium, 480 F.2d 805 (5th

Cir. 1973).

        Plaintiff does not assert jurisdiction is based on diversity of citizenship. When jurisdiction

is not founded solely on diversity of citizenship, 28 U.S.C. § 1391 provides that venue is proper only

in the judicial district where the defendants reside or in which the claim arose. Plaintiff is confined

at the Estelle Unit located in Huntsville, Texas. Further, the prison defendants are employed at the

Estelle Unit located in Huntsville, Texas. When public officials are parties to an action in their

official capacities, they reside for venue purposes in the county where they perform their official

duties, which in this case is Walker County, Texas. Holloway v. Gunnell, 685 F.2d 150 (5th Cir.

1982); Lowrey v. Estelle, 433 F.2d 265 (5th Cir. 1976). In accordance with 28 U.S.C. § 124, Walker

County is located within the jurisdictional boundaries of the United States District Court for the

Southern District of Texas, Houston Division.

        As Walker County is located within the jurisdictional boundaries of the United States District

Court for the Southern District of Texas, venue in the Eastern District of Texas is not proper. When

venue is not proper, the court “shall dismiss, or if it be in the interest of justice, transfer such case

to any district or division in which it could have been brought.” 28 U.S.C. § 1406(a). This case

should be transferred to the United States District Court for the Southern District of Texas, Houston

Division. An appropriate order so providing will be entered by the undersigned.


     SIGNED this 25th day of May, 2021.




                                                    _________________________
                                                    Zack Hawthorn
                                                    United States Magistrate Judge
                                                   2
